t El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Juan Martínez entabló demanda en la Corte de Distrito d:e Ponce contra Jorge Oppenheimer en reclamación de cier-tos bienes muebles y daños y perjuicios. Excepcionó y con-testó el demandado, formulando además una reconvención. Fú'e el pleito a juicio. Se practicó la prueba ofrecida por ambas partes y finalmente la corte dictó sentencia en contra *905del demandado. Este interpuso entonces el presente recurso de apelación señalando en su alegato siete errores Cometidos a su juicio por la corte, 1, al desestimar la excepción previa; 2, al permitir al demandante enmendar su demanda; 3, al conceder indemnización basada en la enmienda; 4, al decla-rar que los bienes reclamados estaban retenidos ilegalmente por el demandado; 5, al no condenar al demandante a pagar al demandado cierto dinero que éste abonó a otro carpintero; 6, al dictar sentencia en contra del demandado, y 7, al dejar de resolver la contrademanda.
Examinemos el primer error. En la demanda se alegaron dos causas de acción. Primero se dijo que el demandante era dueño de determinados bienes muebles que se especifica-ron, y luego, en cuanto a la primera causa de acción, que dichos bienes los retenía injustamente el demandado exponién-dose además las circunstancias que menciona el artículo 171 del Código de Enjuiciamiento Civil, usándose las mismas pa-labras que emplea el estatuto, y en cnanto a la segunda causa de acción se expresó que a virtud de la retención ilegal de los bienes el demandante se había visto obligado a dejar de trabajar en su negocio de carpintero y sacador de casas su-friendo los perjuicios que se indican.
Es confusa la argumentación de este error por parte del apelante. Parece que sostiene que la demanda no aduce una buena causa de acción; a, porque contiene conclusiones le gales; b, porque dadas las circunstancias del caso, sólo com-petía al demandante el remedio a que se refiere el artículo 172 del Código de Enjuiciamiento Civil, y c, porque no se alegó el sitio en que se encontraban los bienes.
Es cierto que si se examinaran algunas de las alegaciones de la demanda aisladamente, tendría que concluirse que cons-tituyen meras conclusiones de ley, pero dichas conclusiones complementan alegaciones de hecho, y esto es permisible. Alfaro v. Alonso, 27 D. P. R. 53.
Dice el artículo 172 del Código de Enjuiciamiento Civil *906que establecida la acción para reclamar bienes muebles, po-drá el demandante o su abogado, mediante autorización es-crita al dorso de la declaración escrita y jurada, requerir al márshal del distrito en que radiquen los bienes reclamados, para que los ocupe y saque de poder del demandado. Como se ve el demandante podrá seguir ese procedimiento y el de-mandante aquí alega que no lo siguió porque la ley le exigía para ello que prestara una fianza que sus recursos y sus rela-ciones no le permitían prestar. El hecho de que así proce-diera, no le priva de ejercitar su acción fundamental de re-clamación de los bienes muebles si realmente eran suyos y el demandado los retenía indebidamente, esperando para tomar posesión o recibir el importe de los mismos, la sentencia de-finitiva de la corte. A dicha acción es perfectamente acumu-lable la de daños y perjuicios originados por la retención ile-gal.
No se alegó como debió alegarse en la demanda el sitio en qu.e los bienes se encontraban. Pero este defecto, que quedó luego subsanado por la misma parte demandada en su contes-tación, no viciaba de nulidad la demanda. Las cortes de dis-trito lo son de jurisdicción general. Por razón de la materia la Corte de Distrito de Ponc'e tenía jurisdicción para conocer de este pleito. Si los bienes estaban situados fuera de su distrito y si el demandado no residía en su territorio, pudo dicho demandado alegarlo así y pedir el traslado del pleito a la corte competente.
En cuanto al segundo error, bastará decir que la enmienda permitida por la corte claramente lo fué para cbnformar la demanda con el resultado de la evidencia estando por lo tanto autorizada por la ley.
Los errores 3,-4, 5 y 6 pueden estudiarse conjuntamente, pues todos se refieren a la apreciación de las pruebas.
La corte de distrito declaró probados los siguientes he-chos :
*907“Io, Que el demandante Juan Martínez, es dueño, de los si-guientes bienes muebles:
“Un coche valoi-acLo en- $32.00
‘ ‘ Dos gatos de fuerza- 20. 00
' ‘ ‘ Dos gatos más de fuerza_ 40. 00
‘ ‘ 300 Oalzos de madera_ 9. 00
“Seis ruedas giratorias- 75. 00
“Una caja de .herramientas de earpentería-. 17.35
‘‘ Tres flechas- 18. 00
“Utensilios de coeina- 3.55
“Total_$214.90
2o ° Que dichos bienes muebles ya descritos, los retiene ilegal-mente el demandado Jorge Oppenheimer desde el día 3 de lebrero de 1919, hasta la vista de este caso, 12 de enero de 1922.
“3o. Que el demandante Juan Martínez, ha dejado de ganar con dichos aparatos como carpintero saeador de casas y por el tiempo que los ha retenido el demandado ilegalmente, una cantidad que la corte estima en $140.”
Hemos examinado cuidadosamente la evidencia practicada por ambas partes en el acto de la vista y, después de haber tomado en consideración los argumentos contenidos en los ale-gatos, estamos satisfechos de las conclusiones del tribunal sentenciador.
No.constituye error que lléve consigo la revocación de la sentencia apelada, el que omitiera declarar sin lugar expre-samente la reconvención. En la reconvención el demandado alegaba que el demandante había actuado de mala fe en la obra de trasladar de un sitio a otro una casa del demandado oca-sionando daños de consideración en la casa, dejando la obra abandonada, y causándole perjuicios por valor de $800. La contrademanda era, pues enteramente opuesta a la demanda y en tal virtud al declarar la corte con lugar la demanda con costas,- implícitamente declaró sin lugar la reconvención. Debió haberlo hecho expresamente, pero el error cometido, repetimos, no lleva consigo la revocación de la sentencia. Puede corregirse en apelación.
*908Por virtud de todo lo expuesto, debe corregirse la sen-tencia apelada y así corregida, confirmarse.

Confirmada la sentencia apelada, corrigiéndola.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y HutcMson.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.